


EXHIBIT 10.18


    
CHANGE IN CONTROL AGREEMENT


THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is made and entered into as of
March 17, 2014, by and between the Federal Home Loan Bank of Seattle, a
federally chartered corporation (“FHLBS”), and              (“Executive”).
R E C I T A L S
A.    FHLBS has determined that it is in its best interests, and the best
interests of its shareholders, to assure the continued dedication of Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined in Section 1.2).
B.    To reduce the personal uncertainties to Executive associated with a
pending or threatened Change in Control, and to encourage Executive’s continued
dedication to FHLBS currently and in the event of a pending or threatened Change
in Control, FHLBS wishes to provide Executive with compensation and benefits due
to a specified termination of employment upon a Change in Control, in amounts
that are competitive with those of similarly situated employees at comparable
businesses, subject to the terms of this Agreement.
A G R E E M E N T
1.Definitions
1.1“Cause” shall mean FHLBS’s termination of Executive’s employment because
Executive:
(a)
shall have been convicted of (or pled guilty or nolo contendere to) a felony or
any crime involving dishonesty or fraud; or

(b)
shall have committed willful acts of misconduct that materially impair the
goodwill or business of FHLBS or cause material damage to its property,
goodwill, or business, monetarily or otherwise; or

(c)
shall have a willful and continued failure to perform his material duties; or

(d)
shall fail or refuse to comply with valid and lawful directives of FHLBS’s Board
of Directors or the person to whom the Executive reports so long as such
directives are not inconsistent with Executive’s position and duties; or





--------------------------------------------------------------------------------




(e)
shall have willfully violated any material policies of FHLBS contained in the
FHLBS Code of Ethics or other material policies published by FHLBS to the extent
such acts would provide grounds for a termination for Cause with respect to
other employees.

No act or failure to act on the part of the Executive shall be considered
“willful” unless it is done, or omitted to be done, by the Executive without
reasonable belief that the Executive’s action or omission was in the best
interest of FHLBS. A termination of the Executive’s employment for Cause shall
be effected in accordance with the following procedures. FHLBS shall give the
Executive written notice (“Notice of Cause for Termination”) of its intention to
terminate the Executive’s employment for Cause, setting forth in reasonable
detail the specific conduct of the Executive that it considers to constitute
Cause and the specific provision(s) of this Agreement on which it relies.
1.2    Change in Control” shall mean the occurrence of any of the following
events:
(a)
FHLBS is merged, consolidated or reorganized into or with another entity, after
which the holders of voting securities of FHLBS immediately prior to such
transaction, including voting securities issuable upon exercise or conversion of
options, warrants or other securities or rights, hold (directly or indirectly)
less than a majority of the combined voting power of the then-outstanding
securities of the surviving entity; or

(b)
A sale of the stock of FHLBS, after which the holders of voting securities of
FHLBS immediately prior to such sale, including voting securities issuable upon
exercise or conversion of options, warrants or other securities or rights, hold
(directly or indirectly) less than a majority of the combined voting power of
FHLBS; or

(c)
The composition of the Board of Directors of FHLBS (“the Board”) changes such
that the individuals who were members of the Board on the Notice of Potential
Transaction Date cease to comprise a majority of the Board;

(d)
FHLBS sells or otherwise transfers all or substantially all of its assets to any
other entity, in one or more related transactions, after which the holders of
voting securities of FHLBS immediately prior to such sale, including voting
securities issuable upon exercise or conversion of options, warrants or other
securities or rights, hold (directly or indirectly) less than a majority of the
combined voting





--------------------------------------------------------------------------------




power of the then-outstanding securities of the purchasing entity; or
(e)
FHLB’s termination of its business and liquidation of its assets.

1.3    “Change in Control Period” shall mean the period commencing on the
Effective Date and ending upon the completion of twenty-four (24) consecutive
months following the Effective Date.
1.4    “Change in Control Termination” shall mean a termination of Executive’s
employment with FHLBS, within the Change of Control Period, under the following
circumstances: (i) a Good Reason Termination (as defined below) occurs, or (ii)
FHLBS terminates Executive’s employment other than for Cause (as defined above),
death, or permanent and total disability.
1.5    “Effective Date” shall mean the first date on which a Change in Control
(as defined in Section 1.2 above) occurs. If Executive’s Termination Date (as
defined below) is prior to the date on which the Change in Control occurs, and
if Executive reasonably demonstrates that his termination of employment (i) was
at the request of a third party who has taken steps reasonably calculated to
effect the Change in Control, or (ii) otherwise arose in connection with or in
anticipation of the Change in Control, then for all purposes of this Agreement
the “Effective Date” shall mean the date immediately prior to Executive’s
Termination Date.
1.6    “Good Reason Termination” shall mean Executive’s voluntary termination of
his employment with FHLBS for one of more of the following reasons:
(a)
the assignment of ongoing duties to Executive that are materially inconsistent
with Executive’s position, or

(b)
any material diminution in the Executive’s authority or responsibilities, or

(c)
a material reduction in the Executive’s base salary, bonus opportunity under
applicable incentive compensation plans, or retirement plan benefits, or

(d)
a material change by FHLBS in the geographic location at which the Executive is
required to perform his services; or

(e)
a material diminution in the budget over which the Executive retains authority;
or





--------------------------------------------------------------------------------




(f)
a material diminution in authority, duties or responsibilities of the person to
whom the Executive reports; or

(g)
a material breach of this agreement by the FHLBS.

If (i) Executive provides written notice to FHLBS of the existence of
circumstances that would justify a Good Reason Termination within ninety (90)
days after Executive has knowledge of the circumstances, which notice shall
specifically identify the circumstances that Executive believes justify a Good
Reason Termination; (ii) FHLBS fails to correct the circumstances within thirty
(30) days after receiving such notice; and (iii) Executive resigns within
fifteen (15) days after the FHLBS fails to correct such circumstances; then
Executive’s termination shall be considered to have been a Good Reason
Termination for purposes of this Agreement.
1.7    “Notice of Potential Transaction Date” shall mean the date on which the
Executive is notified of a potential Change of Control transaction involving
FHLBS.
1.8    “Payment Date” shall mean the date that is five (5) days after the end of
any applicable revocation period following Executive’s return of an executed
copy of the general release of claims, as described in Section 2.1 below, to
FHLBS; provided that if the Termination Date occurs in the month of November or
December, the Payment Date shall be no sooner than January 1 of the subsequent
calendar year.
1.9     “Termination Date” shall mean the date on which Executive’s employment
with FHLBS terminates.
1.10    “Accrued Obligations” shall mean the following accrued obligations,
which are to be paid to the Executive upon termination of his employment:
(a)
Executive’s then current annual base salary through the Termination Date; and

(b)
Any bonus or incentive compensation previously earned but not yet paid,
including, consistent with FHLBS standard practice for an involuntary
termination, without cause, an amount equal to a pro rated portion of
Executive’s target level incentive bonus for the year in which the Termination
Date occurs which would have been paid out in the first quarter of the
succeeding calendar year (with such pro rated portion based on the number of
days in the calendar year Executive was employed prior to the Termination Date);
and

(c)
Any accrued but unused vacation pay that would be payable under the standard
FHLBS policies.







--------------------------------------------------------------------------------




2.Change in Control Severance Benefits; Retention Benefits.
2.1    Severance Benefits upon Change in Control Termination. Upon a Change in
Control Termination, FHLBS shall provide Executive the following severance
benefits, in addition to payment of the Accrued Obligations, provided Executive
signs and does not revoke, within 60 days of his Termination Date, a general
release of claims (exclusive of claims for indemnification or vested benefits
under FHLBS benefit plans) in a form acceptable to FHLBS:
(a)
FHLBS shall pay to Executive on the Payment Date, in a cash lump sum, an amount
that, when combined with any amount payable under any applicable FHLBS severance
policy (which severance shall also be paid on the Payment Date) equals two (2)
times the sum of i) the Executive’s then annual base salary, and ii) an amount
equal to the portion of the target level incentive bonus for the year in which
the Change in Control occurs which, if earned, would have been paid out in the
first quarter of the succeeding calendar year.

(b)
FHLBS shall pay to Executive, at the time specified in (a) above, an amount
equal to the difference between (i) the lump sum pension benefit to which
Executive would have been entitled under the FHLBS defined benefit pension plans
(either the combination of (x) the Pentegra Defined Benefit Retirement Plan and
(y) the Retirement Benefit Equalization Plan or the Executive Supplemental
Retirement Plan, whichever Executive is covered by) if Executive were to be
credited with an additional two years of pension service to the Executive’s
credited pension service as of Executive’s Termination Date as though Executive
remained employed by the FHLBS during that two year period and giving effect to
both service and age vesting, as applicable, and (ii) the lump sum pension
benefit to which Executive is entitled under the FHLBS defined benefit pension
plan(s) in accordance with the formula(s) provided in such pension plan(s). (For
purposes of making the calculation in (i) above, Executive will be presumed to
have had an annual base salary during the additional years of pension service
equal to Executive’s annual base salary on Executive’s Termination Date and to
have earned a bonus equal to Executive’s target level incentive bonus on such
Termination Date.)

(c)
FHLBS shall also pay the Executive, at the time specified in (a) above, an
additional sum of $        .





--------------------------------------------------------------------------------




(d)
Executive and his eligible dependents shall have the right to continue to
participate in the FHLBS group health care benefit (medical, dental, vision)
plans, or such comparable plans of any successor to FHLBS, for a period of
eighteen (18) months following the Termination Date in the same manner as made
available to other similarly situated terminated employees.

(e)
FHLBS shall also pay the Executive, at the time specified in (a) above, an
additional sum of $15,000 to help defray amounts incurred for outplacement
counseling services.

2.2    Termination for Cause or Other than Good Reason. If FHLBS terminates
Executive’s employment for Cause or Executive voluntarily terminates employment
under circumstances that do not constitute a Good Reason Termination, or
Executive’s termination is beyond the Change in Control Period, Executive shall
receive the Accrued Obligations but then this Agreement shall terminate without
further obligations to the Executive.
2.3    Termination Upon Death or Permanent and Total Disability. The parties
expressly agree that Executive’s termination of employment because of his death
or permanent and total disability (which for purposes of this provision shall be
as determined under the FHLBS long-term disability plan or any successor plan)
shall not trigger benefits under this Agreement.
3.Golden Parachute Limitation. The parties agree and acknowledge that their
intent is that benefits under this Agreement shall not constitute an “excess
parachute payment” under § 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), which would trigger an excise tax under Code § 4999. To give
effect to that intent, and notwithstanding any other provision of this Agreement
to the contrary, if the value of any compensation (in whatever form) provided
pursuant to this Agreement is counted as a “parachute payment” within the
meaning of § 280G(b)(2) of the Code, and the value of all such parachute
payments would exceed 299% of the “base amount” applicable to the Executive
under §280G of the Code, then the amount of any severance benefit payable under
this Agreement shall be reduced to the extent necessary so that the sum of such
parachute payments equals exactly 299% of the Executive’s base amount.
4.Withholding Taxes. In connection with payments under this Agreement, FHLBS
shall withhold any income and employment taxes required under applicable law.
5.Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Washington.
6.No Set-off; No Duty of Mitigation. There shall be no right of setoff or
counterclaim with respect to any actual or alleged claim, debt or obligation,
against any payments or benefits required to be made or provided to Executive
under this Agreement. In the event of any termination of Executive’s employment,
Executive shall be under no obligation to seek other employment and shall be
entitled to all payments or benefits required to be made or provided to
Executive hereunder, without any duty of mitigation of damages and regardless of
any other employment obtained by Executive.
7.At-Will Employment. Nothing in this Agreement alters Executive’s at-will
employment relationship with FHLBS.




--------------------------------------------------------------------------------




8.Dispute Resolution.
8.1    Any controversy, claim or dispute of whatever nature arising from or
relating to this Agreement shall be resolved by the parties through direct
discussions, then confidential mediation, or if such mediation is unsuccessful,
final and binding confidential arbitration.
8.2    First, Executive and an appropriate representative of FHLBS must engage
in direct discussions, which may or may not include counsel, to discuss and
attempt to resolve the dispute(s). If such direct discussions do not resolve the
dispute, the parties will then attempt to mediate the dispute before a neutral
mediator agreed upon by the parties. If the parties cannot agree on a mediator
within fifteen (15) days after either party provides the other with written
notice of a dispute to be resolved pursuant to this paragraph, then Judicial
Dispute Resolution LLC of Seattle (JDR) shall be asked to designate a mediator
who is available to conduct a mediation as soon as possible.
8.3    If such mediation is not successful, the dispute will be promptly
submitted to final and binding confidential arbitration before a single neutral
arbitrator agreed upon by the parties. Any such arbitrator shall have at least
five years’ experience in such capacity. If the parties are unable to agree on
an arbitrator within 10 calendar days, such an arbitrator shall be appointed by
JDR pursuant to its procedures. Demand for arbitration shall be in writing,
delivered as a notice as described in Section 1 below. The hearing shall be
conducted within 120 days after the arbitrator’s appointment, unless otherwise
agreed in writing by the parties. The arbitrator shall render a written decision
within 30 days after completion of the hearing. The arbitration shall be held in
Seattle, Washington or in such other place as may be agreed upon at the time by
the parties.
8.4    The expenses of the arbitration proceeding shall be borne by FHLBS, but
the arbitrator’s award may provide that Executive shall reimburse FHLBS for an
equitable share of such expenses if Executive is not the prevailing party on any
of the issues involved in such arbitration. FHLBS shall pay for and bear the
cost of its own and Executive’s experts, evidence and counsel in such
arbitration proceeding, but the arbitrator’s award may provide that, in addition
to any other amounts or relief due to FHLBS, Executive shall reimburse FHLBS on




--------------------------------------------------------------------------------




demand for all of such costs of Executive’s experts, evidence and counsel
initially incurred by FHLBS, to the extent the award finds such costs properly
allocable to any issue(s) in dispute as to which the award indicates FHLBS to be
the prevailing party.
8.5    If there shall be any dispute between FHLBS and the Executive regarding
(i) whether a termination has been for Cause, or (ii) whether a termination has
been a Good Reason Termination, then, FHLBS need not pay the benefits of Section
2.1 unless and until there is a final, non-appealable decision of an arbitrator
as provided above declaring that such termination was for Cause or constituted a
Good Reason Termination (as the case may be).
9.Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to and any change of control severance compensation,
and supersedes all, understandings and arrangements, both oral and written,
between the parties hereto with respect to such subject matter.
10.Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
11.Amendment; Modification; Waiver. No amendment, modification or waiver of the
terms of this Agreement shall be valid unless made in writing and duly executed
by FHLBS and Executive.
13.     Binding on Successors. This Agreement shall be binding on any successors
and assigns of FHLBS, including without limitation any person, partnership,
company or corporation that may acquire FHLBS or the assets of FHLBS or with or
into which FHLBS may be liquidated, consolidated, merged or otherwise combined,
and shall inure to the benefit of Executive, his heirs, administrators,
executors, successors and assigns.
14.    Notices. Any notice hereunder shall be sufficient if in writing and
delivered to the party or sent by certified mail, return receipt requested, or
overnight delivery service with proof of delivery, and addressed as follows:


a.    If to FHLBS:        Federal Home Loan Bank of Seattle
1001 Fourth Avenue, Suite 2600
Seattle, WA 98154
Attn: Chief Counsel
                    


b.    If to Executive:                        
                                    
                                    






--------------------------------------------------------------------------------






Either party may change the address herein specified by giving to the other,
written notice of such change as provided in this Section 13.


15.    Code Section 409A. This Agreement is intended to comply and should be
interpreted and construed in a manner consistent with the provisions of Code
Section 409A, including any rule or regulation promulgated thereunder. In the
event that any provision of this Agreement would cause an amount deferred
hereunder to be subject to tax under the Code prior to the time such amount is
paid to the Executive, such provision shall, without the necessity of further
action by the Board of Directors of FHLBS or its successor, be deemed null and
void.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
FEDERAL HOME LOAN BANK OF SEATTLE
 
 
 
By:
 
Name:
 
Title:
 



EXECUTIVE
 
 
_________________________________________







